Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendments and Request for Continued Examination (RCE) filed on 03 February 2021.  As directed by the Amendments, claims 2-3, 5-6, 8-10, and 15-17 have been canceled.  Claims 1, 4, and 18 are pending in the Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 October 2020, 22 December 2020, 09 February 2021, and 03 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Response to Arguments
The arguments presented on pages 4-13 of the Remarks filed on 03 February 2021 have been considered by the Examiner and are persuasive in view of the Amendments filed on 03 February 2021.

Reasons for Allowance
Regarding claims 1, 4, and 18, the prior art of record, alone or in combination, does not disclose each and every limitation of the claims.
More specifically, claim 1 as currently amended recites wherein the ANN compares a subjectively-derived semantic vector against a property space vector, the subjectively-derived semantic vector being generated independently of the property space vector, the ANN correlating quantified semantic dissimilarity measures for the subjectively-derived semantic vector, which describes content in semantic space for each of a first data file and also a different second data file, with related property separation distances for the property space vector, which is provided in property space and which describes measurable signal quality extracted for respective content of both the first data file and the different second data file, to provide an output that is adapted, over time, to align a result in property space to a result in semantic space,
	This claim limitation was not found after a thorough search of the prior art.
	The most applicable prior art concerning the remaining limitations of claim 1 continues to be Suzuki et al., "A similarity-based neural network for facial expression 
Regarding claim 1, Suzuki discloses An artificial neural network "ANN" containing layers of interconnected neurons arranged to apply, to content presented to the ANN in the form of data files containing at least one of audio content, image content, and text content, weights and/or biases configurably selected by backpropagation, (Suzuki, pg. 1107, Fig. 5 showing multilayer neural networks processing a pair of inputs A and B; pg. 1107, § 3.2, ¶ 1, "The connection weights in the network are tuned to bring the distance dAB closer to teacher signal s.  A modified back propagation method is applied for the learning."; pg. 1105, Col. 2, ¶ 4, "We, however, adopted a psychological model that comprises nine physical facial parameters, which correspond to facial movements such as raise/lower inner/outer eyebrows and eyes and upper/lower lips as illustrated in Fig. 1." [corresponds to image content to be processed]) 
[…] 
and wherein the ANN is configured, during adaptation of said weights and/or biases, to value semantic dissimilarity measures over measurable properties. (pg. 1104, Col. 2, ¶ 1, "We consider the projection of high-dimensional physical features perceived by humans onto another low-dimensional perceptual [semantic] space in a nonlinear fashion as the more significant perspective of multidimensional perceptual scaling."; Fig. 5, the output distance d(A,B) is calculated based on the semantic representations yA and yB, rather than on the property representations xA and xB.) and such that the ANN is configured to map pairwise similarity/dissimilarity in property space for the first data file and the second data file toward corresponding pairwise semantic similarity/dissimilarity in semantic space for the first data file and the second data file (Suzuki, pg. 1105, Col. 2, ¶ 3, "Our approach aims to obtain an arrangement by a nonlinear mapping from the facial physical feature space [corresponds to property space] to a low-dimensional semantic space utilizing a similarity-based neural network."; pg. 1106, § 3.1, "the network can project any patterns from the physical feature vectors by the obtained nonlinear mapping.  The training of the network is conducted solely by the given dissimilarity matrix as a teacher signal[...] The target is to produce a vector output [...] in another n-dimensional space which preserves a desired distance with regard to the given input vectors xa and xb." [the distance in the lower-dimensional semantic space is aligned with the distance in the property space]) thereby to configure a system, in identifying and quantifying similarity or dissimilarity in audio content or image content, to output a measure of similarity between said content of said first data filed relative to content in said second data file […] (Suzuki, pg. 1107, Col. 1, ¶ 2, "Networks A and B are identical three-layered perceptrons. Two objects A and B are required as inputs to the networks. The outputs are the semantic parameters of objects A and B. The nonlinear mapping between the physical and semantic spaces is therefore achieved by networks A and B. The outputs of A and B are connected parallel to unit C, which calculates the distance d(A , B) in the semantic space." [distance d(A,B) is the output measure of similarity])
	Suzuki does not disclose the newly-amended limitations of claim 1, particularly the subjectively-derived semantic vector being generated independently of the property space vector.  In Suzuki, the semantic vector is not generated independently of the semantic vector.  
Further, Suzuki does not disclose the newly-amended limitation wherein the subjectively-derived semantic vector is derived using natural language processing (NLP) of a text description of content for each of the first data file and the second data file.
	In response to the After Final Consideration Program (AFCP) request filed on 31 December 2020, the Examiner located a new prior art reference “P. Manocha, R. Badlani, A. Kumar, A. Shah, B. Elizalde and B. Raj, "Content-Based Representations of Audio Using Siamese Neural Networks," 2018 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), Calgary, AB, 2018, pp. 3136-3140, doi: 10.1109/ICASSP.2018.8461524., hereinafter “Manocha”) (cited in Applicant’s Information Disclosure Statement filed on 03 March 2021).
	Manocha teaches a semantic vector that is derived independently from the property vector (Manocha, Fig. 1 and pg. 3137, Col. 2, ¶ 1 “The learning process here operates on a pair of samples. Let X1, X2 [belonging to] P be a pair of input samples 
And let Y be the label assigned to this pair [corresponds to claimed “semantic vector”]. Y=1 if the inputs X1 and X2 are similar, otherwise Y = 0.  The distance between X1 and X2 is defined as the euclidean distance between the mapping from the function GW.” [corresponds to the claimed “property space vector”])
	Although Manocha teaches property and semantic vectors that are derived independently of one another, the semantic vector Y of Manocha is a binary value 
	The Suzuki reference, either alone as currently cited or in a possible combination with the Manocha reference, does not disclose or teach both the subjectively-derived semantic vector being generated independently of the property space vector  
and 
wherein the subjectively-derived semantic vector is derived using natural language processing (NLP) of a text description of content for each of the first data file and the second data file.  At best, a theoretical combination of Suzuki and Manocha would teach an artificial neural network that correlates binary-valued (not derived via NLP from text descriptions) semantic similarity measures with independently-derived property space vectors.
For at least these reasons, independent claim 1 and also claims 4 and 18 by virtue of their dependency on claim 1 are allowable over the prior art of record.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Allowable Subject Matter
Claims 1, 4, and 18 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SCOTT R GARDNER/Examiner, Art Unit 2126                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126